BROSKY, Judge,
dissenting:
I respectfully dissent. The majority, relying upon our Supreme Court’s opinion in Vale Chemical Co. v. Hartford Accident and Indemnity Co., 512 Pa. 290, 516 A.2d 684 (1986), asserts that the trial court was without jurisdiction to hear the declaratory judgment action. With this view, I disagree.
As the majority notes, Vale involved a situation where an action was filed by an Illinois resident against Vale Chemical Company (“Vale”) in Illinois, as a result of an alleged injury being sustained from the use of a drug Vale manufactured. Vale filed a declaratory judgment action in Pennsylvania against its insurers to determine issues of the insurers’ duty to defend and indemnify Vale in the Illinois action. The Supreme Court, finding that the Illinois plaintiff had an interest in the outcome, held that jurisdiction was lacking for failure, and inability, to join an indispensable party. The majority reads Vale as requiring the same result here. The majority appears to be troubled by what I perceive to be dictum expressed by our Supreme Court in Vale: that had Vale wished to settle all of its insurer’s obligations in the many similar cases which had been filed against Vale, it would likewise have faced dismissal since the record revealed that not all of the insurers or plaintiffs involved in those cases had been joined. This dictum, coupled with the stipulation that other suits had been filed against J.H. France since the filing of the present declarato*586ry judgment action, leads the majority to conclude that indispensable parties have not been joined and that, consequently, the trial court lacked jurisdiction. I cannot agree with the majority’s reading of Vale nor with the result reached.
Early in the Vale opinion, the Supreme Court states its holding: “[bjecause the Illinois plaintiff, an indispensable party, was not joined, we reverse for lack of subject matter jurisdiction.” 512 Pa. at 292, 516 A.2d at 685. Lest the holding remain unclear, the Supreme Court noted at the end of its .opinion:
The dismissal of this case is based solely on the failure to join the proper parties. It is clear that if personal jurisdiction of the Illinois plaintiff could have been had, her joinder would have given the court jurisdiction, under our Declaratory Judgments Act, to entertain this action.
512 Pa. at 297, n. 5, 516 A.2d at 688, n. 5. (Emphasis added).
These two passages clearly indicate that, in our Supreme Court’s opinion, jurisdiction was lacking in Vale only for the failure of Vale to join the Illinois plaintiff, Smith, she being indispensable to that action. That other actions had been filed against Vale was of no consequence to the case before the Supreme Court. In fact, the language which troubles the majority addresses an alternative argument advanced by Vale; one which is usually advanced in a mootness context, that an issue is capable of repetition while avoiding review. (Perhaps this alternative argument was prompted by Vale’s dismissal from the underlying tort action brought by Smith. 516 A.2d at 687, n. 2).
Having concluded that Smith was indispensable to the action before it, and thus, that jurisdiction was lacking for failure to join her, the Court addressed Vale’s secondary contention that the case should be decided regardless, because there were many other cases pending which involved similar issues of coverage and, thus, deciding the issue was of great importance. The court found this argument self defeating because not all of those parties, plaintiffs and *587insurers alike, had been joined, and apparently, also because it did not believe the issue was likely to escape review as contended, see 512 Pa. at 295, n. 3, 516 A.2d at 687, n. 3.
It is a fundamental legal principle that rights and liabilities of individuals cannot be positively and directly decided in an action if they are not a party to that action. Hence, in the Vale case the trial court could not issue a declaration of rights as to ABC insurance company or Jane Doe plaintiff, for instance, as neither had been joined to the action; nor, upon appeal, having found Smith indispensable and thus jurisdiction lacking, could jurisdiction be saved by asserting that non-parties, such as Jane Doe and ABC insurance, as well as many others, also needed the issue decided. However, in contrast, it is beyond contention as well that a determination in any action may affect individuals in other actions who are similarly situated, then presently or in the future, either by way of collateral estoppel or by establishing legal precedent. But it cannot be said that all such individuals must be joined to the first filed action for the court to retain jurisdiction of that action. It is one matter for the court to decide rights and liabilities of non-parties, which the court cannot do; and another matter altogether to decide rights and liabilities of parties to an action which may then affect others similarly situated in a collateral manner. This the court can do (and does all the time) and really must do lest it be rendered impotent to perform its function. Consequently, going back to my earlier posed hypothetical situation, had Smith been joined in the Vale case, constituting joinder of all interested parties to that particular action, the later filing of an action by Jane Doe against Yale and involving additionally ABC insurance company would not have divested the court of jurisdiction as to the first action involving Smith.1 At best, *588it would have created a situation where permissive joinder might be appropriate.2
Furthermore, the troubling passage from Vale is qualified and indicates that if the parties had wished to determine all of Vale’s insurers’ responsibilities with regard to the many pending cases, the action would have had to be dismissed, because the record indicated that not all of those insurers had been joined, nor had those plaintiffs. The suggestion here is that Vale was requesting a direct determination of the rights of all of the individuals involved in the other cases, such as might be found in a class action suit;3 or, in the least, a direct determination of rights of some of the non-parties. Of course, as indicated above, the rights of those parties could not have been determined in their absence from joinder to the case. Consequently, with respect to a direct determination of the rights of all, or some of, those potential parties, indispensable parties were also lacking. But with respect to the case before the Supreme Court, only the failure to join the Illinois plaintiff prevented jurisdiction from attaching, as she was indispensable to that action. Unlike Vale, J. H. France has not asked, in this case, for a determination of rights of non-parties to the action.
In the present action, it cannot be said that an indispensable party is missing. All parties indispensable to this *589action have been joined, including the plaintiffs. That other parties filed actions after the present one was filed should not affect jurisdiction of this case. Jurisdiction is something which a court possesses at the time of the filing of the action and an assessment of the court’s jurisdiction is made on the record at the time of the filing of the action. The Supreme Court recognizes this in the Vale opinion itself where they state:
The supplemental briefs ambiguously indicate that Vale has been dismissed from the Smith lawsuit. This is irrelevant to a determination of whether there was jurisdiction over this matter when it was first filed.4
512 Pa. at 295, n. 2, 516 A.2d at 687, n. 2. (emphasis added).
As touched upon above, every time that an action is filed, there is a possibility that, prior to trial, other actions will be filed involving some of the same parties and/or some of the same issues, especially in cases like Vale and the present one. However, this does not divest the court of jurisdiction as to the first filed action, even if the results of the first action may affect those involved in subsequently filed actions by virtue of legal precedent or the doctrine of collateral estoppel.
Furthermore, to the extent the Declaratory Judgment Act is read to require joinder of all persons or parties to be potentially affected by the determination by virtue of the doctrine of collateral estoppel, perhaps for policy reasons, it would not seem reasonable that the requirement would reach past those individuals or parties indispensable to then pending cases. Of course, all such persons or parties were *590joined in this case as well. To read the joinder provisions of the Declaratory Judgment Act and the Vale decision to result in a divestiture of jurisdiction every time an individual or individuals file similar actions against the insured, after the insured has sought declaratory relief as to its insurer’s obligations, would create a situation where declaratory relief would be virtually impossible to obtain in such cases, while also ignoring the great importance such relief has for all parties involved in such cases. In addition, it would appear to conflict with statements of this court and our Supreme Court that once jurisdiction of a court attaches, it exists for all times until the cause is fully and completely determined. See Get Set Organization v. Philadelphia Federation of Teachers, Local No. 3, 446 Pa. 174, 286 A.2d 633 (1972); Whitmer v. Whitmer, 243 Pa.Super. 462, 365 A.2d 1316 (1976). It cannot be said that indispensable parties were missing when the case was filed. Consequently, the court possessed jurisdiction over the subject matter at that point in time. As such, this case is distinguishable from Vale. The majority provides no authority for the proposition that the subsequent filing of actions against J. H. France could work to divest the trial court’s ability or competency to issue a declaratory judgment.
In response to the majority’s discussion of my Dissenting Opinion, the point I have argued is that the Vale case does not dictate the result reached by the majority. I believe a very careful reading of Vale will disclose this fact. The majority responds to my dissent by indicating there is a difference between competency to “enter upon an inquiry” and competency to “grant the relief sought.” This may indeed be true; however, the Vale case did not hinge upon such a distinction as the majority suggests. The majority states, at pp. 582 of their opinion, “[a] court can be competent to enter upon an inquiry and yet ultimately decide that, in view of the facts pleaded or proved, it is unable to grant the relief sought. That was the circumstance facing our Supreme Court in Vale and the situation *591we here review.” A careful review of Vale discloses that our Supreme Court was not faced with this “circumstance”, nor did they make such a distinction in their holding.
The Supreme Court stated early in Vale that “[b]ecause the Illinois plaintiff, an indispensable party, was not joined, we reverse for lack of subject matter jurisdiction.” (Emphasis added). 512 Pa. at 292, 516 A.2d at 685. They then state that “we vacate Superior Court’s order and remand to Common Pleas with directions to dismiss appellee’s suit for lack of subject matter jurisdiction.” (Emphasis added). 512 Pa. at 293, 516 A.2d at 686. Perhaps even more definitive is the Supreme Court’s final statement on the issue:
The dismissal of this case is based solely on the failure to join the proper parties. It is clear that if personal jurisdiction of the Illinois plaintiff could have been had, her joinder would have given the court jurisdiction, under our Declaratory Judgments Act, to entertain this action.
(Emphasis added), 512 Pa. at 297, n. 5, 516 A.2d at 688, n. 5.
The Court also states that the fact that Smith had allegedly been dismissed from the underlying lawsuit was “irrelevant to a determination of whether there was jurisdiction over this matter when it was first filed." (Emphasis added), 512 Pa. at 295, n. 2, 516 A.2d at 687, n. 2. These passages clearly show that the Vale decision focused on the failure to join Smith, the underlying tort plaintiff, and found a lack of subject matter jurisdiction due to this failure. The Supreme Court found a jurisdictional defect which existed at the time the case was filed and which was never subsequently cured by the joinder of Smith. The Court did not find that Common Pleas had jurisdiction to hear the action initially but lacked competency to issue a declaratory judgment. Nor does the Court indicate or suggest that once gaming jurisdiction or competency to hear the action Common Pleas could still possibly be without authority to issue a declaratory judgment. The majority states at page 582 of its opin*592ion, “we agree with the dissenters that the trial court was empowered to hear the matters now on appeal.” Further, the majority does not contend that indispensable parties were absent when the case was filed. Consequently, as pointed out by President Judge Cirillo, the Vale case is clearly distinguishable from the present one because the Supreme Court found in Vale that the trial court did not have jurisdiction over the case when it was “first filed” and therefore lacked jurisdiction to “entertain this action.”
Additionally, even if the majority should take issue with the Supreme Court’s characterization of the jurisdictional defect which existed in Vale, it cannot be reasonably argued that the Court found such a defect or loss of competency based upon the later filing of cases against Vale by others similarly situated to Smith. The Court clearly based its holding on an examination of the record at the time the case was filed.
As such, the majority’s holding today constitutes a great expansion of the holding made by our Supreme Court in Vale. If this happens to be the majority’s intent, they should state so clearly and support their decision with either appropriate authority, rationale or both. However, such a decision should not rest upon a mischaracterization of the Vale holding. There is an immeasurable difference between finding a lack of subject matter jurisdiction, based upon the-failure to join an indispensable party, the tort plaintiff from the underlying case, as was done in Vale, and finding a lack of competency to issue a declaratory judgment due to the fact that, after the declaratory judgment action was filed with the joinder of the underlying tort plaintiffs, others similarly situated had filed lawsuits against J. H. France, as the majority holds here. It is this difference which has yet to be adequately explained or supported by the majority and which I refuse to support with my vote. Consequently, I disagree with the majority’s expressed view and I respectfully dissent.

. This is really tantamount to the holding of the majority as they find a lack of jurisdiction due to events occurring after the filing of the original action for declaratory judgment. Of course, jurisdiction should attach at the time of the filing of the action and an assessment of the court’s jurisdiction should be made based upon the record at the time of filing. See argument and authority infra.


. Pa.RX.P. 2229 reads:
Permissive Joinder.
(a) Persons may join as plaintiffs who assert any right to relief jointly, severally, separately or in the alternative, in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences if any common question of law or fact affecting the rights to relief of all such persons will arise in the action.


. The court comments, with disapproval, on Vale’s attempt, by way of its argument, to convert the case into a kind of class action suit, 512 Pa. at 296, 516 A.2d at 688. By way of further distinction, it should be noted that no tort plaintiff had been joined to the case in Vale. Consequently, the plaintiffs position in that controversy was left unrepresented. It appears that this is what truly troubles the Supreme Court in Vale. However, here many of the tort plaintiffs have been joined and, therefore, their position should be considered well represented.


. In actuality, it appears Vale was faced with two potential hurdles. One, jurisdiction, for failure to join an interested party, the tort plaintiff Smith; and two, mootness, because Vale had been subsequently dismissed from the underlying law suit filed by Smith. With respect to the mootness issue the Court comments at 512 Pa. 295, n. 3, 516 A.2d at 687, n. 3, that the issue of coverage could be decided in one of the other 40 pending cases. It does not suggest, as would the majority’s holding here, that all the interested parties of all 40 cases would have to be joined prior to the court gaining jurisdiction to render a decision.